Case 20-00674-JMM          Doc 175     Filed 02/18/21 Entered 02/18/21 16:15:50          Desc Main
                                     Document      Page 1 of 13




 Matthew T. Christensen, ISB: 7213
 ANGSTMAN JOHNSON
 199 N. Capitol Blvd, Ste 200
 Boise, Idaho 83702
 Telephone: (208) 384-8588
 Facsimile: (208) 629-2157
 Email: mtc@angstman.com

 Attorney for Debtor

                              UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

 In re:                                              Case No. 20-00674-JMM
                                                     Chapter 11
 BEST VIEW CONSTRUCTION &
 DEVELOPMENT, LLC,                                   MOTION FOR LEAVE TO INCUR
                                                     SECURED INDEBTEDNESS & PAY
          Debtor.                                    CERTAIN POST-PETITION OBLIGATIONS

           The Debtor, Best View Construction & Development, LLC (“Best View”), by and through

 its attorney of record, ANGSTMAN JOHNSON, moves the Court for an order allowing Debtor to

 incur additional secured indebtedness with BRMK Lending, LLC (“Broadmark”). This Motion is

 made pursuant to 11 USC§364(c)(2) and (3), FRBP 4001, and LBR 4001.1. This Motion is

 supported by the Affidavit of Gaven King in Support of Motion for Leave to Incur Secured

 Indebtedness (“King Affidavit”), filed contemporaneously and to which are attached the exhibits

 identified in this Motion.

                                         INTRODUCTION

           Best View seeks this Court's authorization to obtain additional credit from Broadmark in

 the approximate amount of $1,500,000.00 at 12.00% interest, for credit to complete the remaining


 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 1
 Matter: 9670-001
Case 20-00674-JMM           Doc 175     Filed 02/18/21 Entered 02/18/21 16:15:50             Desc Main
                                      Document      Page 2 of 13



 construction required on the Debtor’s property. Best View estimates the total needed will be as

 stated in the budget, attached as Exhibit A to the King Affidavit. The credit will be extended to

 Best View, with a personal guarantee from King. Funds from the financing will also be used to

 pay certain post-petition construction obligations.

                                            BACKGROUND

           The Debtor expects total revenue of $4,350,000.00 from the sale of the Property being

 constructed using the loan proceeds. Repayment of the post-petition loan (and the existing pre-

 petition loan amounts) will be made from the sale of each parcel, with partial payments and partial

 releases at the time each property closes.         The term of the post-petition funding will be

 approximately six months, and will mature on September 31, 2021.

           Best View and Broadmark have a pre-petition lending relationship.            On or around

 September 30, 2019, Broadmark agreed to lend Best View up to $1,780,000.00 as a “line of credit”

 to complete construction of the projects.        On the petition date, Best View had withdrawn

 approximately $1,021,399.95 of the pre-petition loan amount. The terms of the remaining

 borrowing will be similar to the terms of the pre-petition loan (with the exception of the maturity

 date and monthly interest payments.) Broadmark will retain the security interest (and priority) it

 currently holds on the Debtor’s property related to the pre-petition loan. Broadmark will also be

 provided a “superpriority” first position lien on the real property to secure the post-petition

 financing.

           There are certain additional creditors with a security interest against various parcels owned

 by the Debtor. Those creditors hold security interests which are likely senior to Broadmark’s pre-

 petition lending. To the extent those security interests are senior to Broadmark’s pre-petition

 lending, those interests will be junior to Broadmark’s post-petition lien. To the extent the secured


 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 2
 Matter: 9670-001
Case 20-00674-JMM           Doc 175     Filed 02/18/21 Entered 02/18/21 16:15:50              Desc Main
                                      Document      Page 3 of 13



 creditors position is junior to Broadmark’s pre-petition loan, that interest would be affected by the

 post-petition Broadmark loan. However, to the extent those creditors hold junior positions to

 Broadmark, they hold those positions subject to notice that Broadmark had a senior lien of up to

 $1,780,000.00.

           In addition to Broadmark, the Debtor also sought funding from a different lending source,

 and the potential Buyer’s funding source. In all cases, the potential lenders were not willing to

 make an unsecured loan and would require a first position lien priority in order to make the loan.

 Accordingly, the Debtor is confident there is not alternative financing available on better terms

 (i.e., lower-priority lien amount or no lien at all) to what Broadmark is willing to offer.

           To secure the post-petition loan, Best View will grant Broadmark a new lien to secure the

 post-petition financing, with all post-petition financing to be secured by a first-position lien on all

 six lots. Additionally, the existing personal guarantee from Gaven King will also guarantee the

 post-petition funds provided by Broadmark.

           Best View believes that, in its best business judgment, this financing is in the best interest

 of the estate, the Debtor, and all of the creditors. Best View’s proposed Chapter 11 Plan depends

 on proceeds from the sale of completed four-plexes, which will not be realized without the

 continuing financing from Broadmark and completion of the project. If the Debtor is unable to

 accept and use the post-petition Broadmark loan proceeds, it will be unable to continue its

 operations and complete the construction of the project, which will be a significant loss for the

 Debtor’s creditors and stakeholders.




 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 3
 Matter: 9670-001
Case 20-00674-JMM            Doc 175     Filed 02/18/21 Entered 02/18/21 16:15:50             Desc Main
                                       Document      Page 4 of 13



                                               ARGUMENT

           The Debtor requests an order authorizing the Debtor to borrow the post-petition Broadmark

 loan funds. The Broadmark loan will be secured financing that primes all existing liens on the

 property. Under Section 364(c) and (d), the Debtor may obtain post-petition financing:

           (c) If [the Debtor in Possession] is unable to obtain unsecured credit allowable
           under section 503(b)(1) of this title as an administrative expense, the court, after
           notice and a hearing, may authorize the obtaining of credit or the incurring of debt
           …

           (d)(1) The court, after notice and a hearing, may authorize the obtaining of credit
           or the incurring of debt secured by a senior or equal lien on property of the estate
           that is subject to a lien only if –

                    (A) the [Debtor in Possession] is unable to obtain such credit otherwise; and

                  (B) there is adequate protection of the interest of the holder of the lien on
           the property of the estate on which such senior or equal lien is proposed to be
           granted.
           …

 11 U.S.C. § 364(c) and (d).

           As required by LBR 4001.1, Best View represents the following:

      (1) Identity of the lender, vendor or other creditor (hereafter "creditor") and relationship, if
          any, of the creditor to the debtor.

           The name and address of the lender is BRMK Lending, LLC, c/o Pyatt Broadmark

 Management, LLC, 1420 Fifth Avenue, Ste 2000, Seattle, WA 98101. There is no relationship

 between the Debtor and Broadmark except debtor-creditor, including the pre-petition debtor-

 creditor relationship.


      (2) If funding is to be incremental, timing of funding or method by which funding is to be
          determined.

           Loan funds will be disbursed as the Debtor requests, usually according to the budget

 attached here as Exhibit 1.

 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 4
 Matter: 9670-001
Case 20-00674-JMM           Doc 175     Filed 02/18/21 Entered 02/18/21 16:15:50              Desc Main
                                      Document      Page 5 of 13




      (3) A line-item budget listing projected income and expenses for an appropriate period given
          the request made. If interim financing is requested, the budget shall also include projected
          income and expenses until the time of the final hearing on the motion.

           See Exhibit A attached to the King Affidavit.

      (4) If the creditor is a pre-petition creditor, the following information: (A) the balance owed
          to the creditor, as of the date the petition was filed, including any accrued, unpaid interest,
          cost or fees provided in the agreement; (B) If the lender is secured by receivables, an
          accounts receivable aging statement; (C) A description of the collateral which allegedly
          secured the creditor’s claims, an estimate of its fair market value, and the basis of the
          estimate.

           Broadmark is a pre-petition creditor. It has previously advanced funds which are currently

 due and form the basis of its pre-petition claim. Its pre-petition claim, on which both Best View

 and Gaven King are liable, is estimated to be $1,028,828.50. Broadmark is not secured by anything

 other than the personal guarantee and the existing lien on the real property. The actual fair market

 value of the collateral will be continually increasing as the construction is complete.              At

 completion, the value of the collateral will be $725,000.00 per lot ($4,350,000.00) total.


      (5) A description of the collateral, if any, to secure the post-petition financing, and the current
          fair market value of that collateral.

           The collateral for the post-petition financing is the same as the pre-petition financing (with

 the addition of one lot that does not secure the pre-petition loan); personal guarantee and lien on

 real property. As stated above, the as-finished value of the real property is $4,350,000.00.


      (6) If any other entity has, or claims, an interest in the collateral proposed to secure the post-
          petition credit or financing, (A) the balance owed to that entity; (B) Whether the interest
          of that entity is to be subordinated to the post-petition financing, and if so (i) Whether the
          subordinated entity has consented; or (ii) in the absence of consent, how the interest of that
          entity is to be adequately protected.

           Several other parties claim an interest in the various lots being provided as collateral. In

 some cases, those liens may hold priority positions higher than Broadmark’s pre-petition lien, and

 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 5
 Matter: 9670-001
Case 20-00674-JMM          Doc 175     Filed 02/18/21 Entered 02/18/21 16:15:50              Desc Main
                                     Document      Page 6 of 13



 in some cases lower. Those parties are Susan Perry ($125,000 position in Lot 2; $25,000.00

 position in Lot 3); Sherman Liebow ($125,000.00 position in Lot 4) and Josiah Silva Trust

 ($400,000.00 position in Lot 5). Those creditors will retain their same lien as they held on the

 petition date. It is believed that each of these vendee liens are senior in priority to Broadmark’s

 pre-petition claim. These liens will be affected and subordinated to the new funding from

 Broadmark, thus leaving these vendee lien holders junior to Broadmark’s post-petition financing.

 These vendee lien holders have not consented to subordinate their position to Broadmark’s post-

 petition financing. However, the value of the individual real property lots will sufficiently secure

 both Broadmark’s post-petition lending, and the remaining vendee lien claims.                 (See the

 simultaneously-filed Motion to Approve Sale of Property for an outline of proposed sale

 disbursements showing the projected payment of these liens.)

           In addition to the vendee liens, there are certain creditors who have claimed contractor’s

 liens in the various property. None of these lienholders have consented to subordinate their liens.

 Those lien claims, as well as the Debtor’s comments on the validity of the liens, are as follows:

       Lien Claimant               Lien Date           Debtor’s comments               Adequate
                                                                                  Protection Status
  Professional                August 12, 2019        Debtor has objected to      Secured        interest
  Construction Services                              claim. If valid, secured    will be junior only
                                                     amount                 is   to      Broadmark’s
                                                     approximately $4600.        post-petition
                                                     Lien is claimed on Lot      financing and will
                                                     6 only.                     remain            fully
                                                                                 secured.
  Pro Con Homes               Feb 4, 2020            Debtor has objected to      Due to the existing
                                                     claim,      both      in    status      of      the
                                                     substance and for not       contractor’s      lien,
                                                     having a valid legal        the Debtor does not
                                                     description. If valid,      believe the existing
                                                     the lien is junior to       lien status has any
                                                     Broadmark’s         pre-    value. Nonetheless,
                                                     petition lien as well as    the total value of the
                                                     the     vendee     liens    lots securing this

 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 6
 Matter: 9670-001
Case 20-00674-JMM     Doc 175     Filed 02/18/21 Entered 02/18/21 16:15:50         Desc Main
                                Document      Page 7 of 13



                                             applicable to Lots 2, 4, lien (2, 4, 5 and 6) is
                                             and 5.                   sufficient to secure
                                                                      the lien value as
                                                                      properties          are
                                                                      completed.
  Nalin Enterprises    April 2020            Debtor has objected to Due to the existing
                                             claim,      both      in status      of      the
                                             substance and for not contractor’s         lien,
                                             having a valid legal the Debtor does not
                                             description. If valid, believe the existing
                                             the lien is junior to lien status has any
                                             Broadmark’s         pre- value. Nonetheless,
                                             petition lien as well as the total value of the
                                             the     vendee     liens lots securing this
                                             applicable to Lots 3, 4, lien (3, 4, 5 and 6) is
                                             and 6.                   sufficient to secure
                                                                      the lien value as
                                                                      properties          are
                                                                      completed, if the
                                                                      lien is determined to
                                                                      be valid.
  ABC Supply           March 2020            Debtor has objected to Due to the existing
                                             claim,      both      in status      of      the
                                             substance and for not contractor’s         lien,
                                             having a valid legal the Debtor does not
                                             description. If valid, believe the existing
                                             the lien is junior to lien status has any
                                             Broadmark’s         pre- value. Nonetheless,
                                             petition lien as well as the total value of the
                                             the     vendee      lien lot securing this lien
                                             applicable to Lot 6. is sufficient to
                                             Further, this claim is secure the lien value
                                             duplicated by the Nalin as properties are
                                             Enterprises claim listed completed, if the
                                             above.                   lien is determined to
                                                                      be valid.




 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 7
 Matter: 9670-001
Case 20-00674-JMM                Doc 175       Filed 02/18/21 Entered 02/18/21 16:15:50                       Desc Main
                                             Document      Page 8 of 13



        (7) A statement of whether or not the debtor proposes any provision contained in the
            Guidelines Regarding Motions to Use Cash Collateral or to Obtain Credit, or Stipulations
            Regarding the same which is other than a provision normally approved.

            Bestview proposes a post-petition super-priority lien be provided to Broadmark. That post-

 petition lien will be a separate lien from the lien Broadmark held pre-petition for its pre-petition

 claim. These provisions may impact paragraphs (b)(4), (5), and (15)1 of the Guidelines.



            Bankruptcy courts routinely defer to a debtor’s business judgment on most business

 decisions, including the decision to borrow money. See Group of Institutional Investors v. Chicago

 Mil. St. P. & Pac. Ry., 318 U.S. 523, 550 (1943); In re Simasko Prod, Co., 47 B.R. 444, 449 (D.

 Colo. 1985) (“Business judgments should be left to the board room and not to this Court.”); In re

 Lifeguard Indus., Inc., 37 B.R. 3, 17 (Bankr. S.D. Ohio 1983) (same). As one court has noted,

 “[m]ore exacting scrutiny would slow the administration of the debtor’s estate and increase its

 costs, interfere with the Bankruptcy Code’s provision for private control of administration of the

 estate, and threaten the court’s ability to control a case impartially.” Richmond Leasing Co. v.

 Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985). Bankruptcy courts generally defer to the

 business judgment of a trustee or a debtor in possession regarding the need for and the proposed

 use of funds unless such decision is arbitrary and capricious. See In re Curlew Valley Assocs., 14

 B.R. 506, 511-13 (Bankr. D. Utah 1981).

            Courts generally will not second-guess a Debtor-in-Possession’s business decisions when

 those decisions involve “a business judgment made in good faith, upon a reasonable basis, and

 within the scope of his authority under the Code.” Id. at 513-14 (footnotes omitted). Under section

 364(c), a debtor may, in the exercise of its business judgment, incur secured debt if the debtor has


 1
     Only to the extent the Debtor proposes to use post-petition financing to pay certain post-petition debts incurred.

 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 8
 Matter: 9670-001
Case 20-00674-JMM           Doc 175     Filed 02/18/21 Entered 02/18/21 16:15:50            Desc Main
                                      Document      Page 9 of 13



 been unable to obtain unsecured credit and the proposed borrowing is in the best interest of the

 estate. See, e.g., In re Ames Dept. Stores, 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990) (observing that

 with respect to post-petition credit, courts “permit debtors in possession to exercise their basic

 business judgment consistent with their fiduciary duties”); In re Simasko Prod, Co., 47 B.R. at

 448-449 (authorizing interim financing where debtor’s best business judgment indicated financing

 was necessary and reasonable for benefit of estate).

           “Some courts apply a three-part test to assess debtor in possession financing requests under

 section 364(c), requiring a showing that (1) the debtor cannot obtain credit unencumbered or

 without superpriority status under section 364(b), (2) the credit transactions are necessary to

 preserve assets of the estate and (3) the terms of the transaction are fair, reasonable and adequate,

 given the circumstances of the debtor in possession-borrower and the proposed lender.” 3

 COLLIER ON BANKRUPTCY ¶ 364.04[2] (Alan N. Resnick & Henry J. Sommer eds., 16th ed.)

 (collecting cases).

           In this case, the post-petition Broadmark loan meets this standard and should be approved.

 See id.; In re Aqua Assocs., 123 B.R. 192, 195-196 (Bankr. E.D. Pa. 1991) (applying test to

 conclude that “[o]btaining credit should be permitted not only because it is not available elsewhere,

 … but also because the credit acquired is of significant benefit to the debtor’s estate and the terms

 of the proposed loan are within the bounds of reason”). The Debtor negotiated the post-petition

 loan at arms’ length while also seeking financing from other sources. The Debtor submits in its

 reasonable business judgment that it would be unable to obtain financing from any capital source

 on more favorable terms, particularly as a Chapter 11 Debtor. Accordingly, the Debtor believes

 that the terms and conditions of the post-petition Broadmark loan are reasonable and justified

 under the circumstances and well within the Debtor’s sound business judgment. The Debtor’s


 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 9
 Matter: 9670-001
Case 20-00674-JMM           Doc 175 Filed 02/18/21 Entered 02/18/21 16:15:50              Desc Main
                                   Document    Page 10 of 13



 business judgment is that the proposed post-petition financing is necessary to preserve the Debtor’s

 assets, pay for post-petition work already completed, and complete construction and is in the best

 interests of the Debtor’s estate. It is essential that the Debtor obtain the financing necessary to

 continue, among other things, the orderly completion of construction of the property and

 completion of the Debtor’s Chapter 11 Case. Accordingly, the Bankruptcy Court should approve

 the post-petition Broadmark loan under section 364(d) and approve a first-position security interest

 for Broadmark.



    REQUEST FOR ALLOWANCE OF SECTION 503(B) ADMINISTRATIVE CLAIMS
                AND PROPOSED PAYMENT OF THOSE CLAIMS

           The Debtor, by this motion, proposes to pay (with the post-petition financing) certain

 creditors who performed construction work on the property during the post-petition time period.

 Those post-petition creditors are as follows:

  Creditor                           Post-petition amount            Work performed:
  Stalls & Stripes, Inc.             $1,611.00                       Signing and striping for
                                                                     parking lot area
  Firebird Construction              $8,640.00                       Parking lot gutters
  Firebird Construction              $14,334.00                      Sidewalks and pedestrian
                                                                     ramps to parking lot.
  Asphalt   Driveways           & $35,136.00                         Asphalt parking lot
  Patching
  G & S Excavation                   $69,041.78                      Parking lot and          other
                                                                     excavation
  North West           Contracting $50,000.00                        Framing,   Siding          and
  Services                                                           Windows
                           TOTAL $178,762.78


           The Debtor requests the Court allow these creditor claims as post-petition claims pursuant

 to 11 U.S.C. §503(b) as actual and necessary costs of preserving the estate. This Court has

 previously recognized the standards for allowing post-petition administrative expense claims:

 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 10
 Matter: 9670-001
Case 20-00674-JMM            Doc 175 Filed 02/18/21 Entered 02/18/21 16:15:50                 Desc Main
                                    Document    Page 11 of 13



           The Bankruptcy Code affords a priority status for administrative expenses. 11
           U.S.C. § 507(a)(2) (providing second priority status to “administrative expenses
           allowed under section 503(b) of this title . . . .”). Whether a claim constitutes a
           priority administrative expense is determined under § 503(b), which provides, in
           pertinent part:

                    (b) After notice and a hearing, there shall be allowed administrative
                        expenses, other than claims allowed under section 502(f) of this title,
                        including –
                            (1)(A) the actual, necessary costs and expenses of preserving the
                                   estate[.]

           11 U.S.C. § 503(b)(1)(A). This provision is construed narrowly by the courts. A
           strict construction regarding administrative expenses serves, in part, to maximize
           and protect the limited assets of the bankruptcy estate for the benefit of the
           unsecured creditors. The Ninth Circuit Bankruptcy Appellate Panel has
           summarized the requisite elements to establish administrative expense priority as
           follows:

                    [a]dministrative status is allowed when a claim (1) is incurred postpetition,
                    (2) directly and substantially benefits the estate, and (3) is an actual and
                    necessary expense.

           Gull Indus., Inc. v. John Mitchell, Inc. (In re Hanna), 168 B.R. 386, 388 (9th Cir.
           B.A.P. 1994) (citation omitted). "The applicant must prove by a preponderance of
           the evidence entitlement to the administrative expense." Id.

 In re Lettunich, 2010 Bankr. LEXIS 412, *5-6 (Bankr. D. Idaho, 2010) (some internal citations
 omitted).

           Here, the Debtor asserts that the post-petition claims listed above are entitled to

 administrative expense priority. There is no dispute that they were incurred postpetition and were

 incurred specifically to preserve the property being developed by the Debtor. The sidewalk and

 parking lot work was done in order to complete it prior to overnight freezes caused by the winter

 weather. The framing and siding was done to preserve the buildings similarly from the elements.

 All of this work was needed in order to complete the construction of the development and was

 actual and necessary expense incurred. Because all of these claims meet the three requirements

 for administrative expense status, the Debtor requests the Court include in its order a finding that


 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 11
 Matter: 9670-001
Case 20-00674-JMM           Doc 175 Filed 02/18/21 Entered 02/18/21 16:15:50               Desc Main
                                   Document    Page 12 of 13



 the Debtor has met its burden of showing these elements; that these claims are entitled to

 administrative expense status; and may be paid from the construction loan funds provided by the

 post-petition Broadmark loan.

                                            CONCLUSION

           For the reasons set forth herein, the Debtor respectfully requests that this Court enter an

 Order allowing the post-petition financing sought above and allowing the use of that financing to

 pay certain post-petition construction debts incurred.



           DATED this 18th day of February, 2021.

                                                           /s/ Matt Christensen
                                                    MATTHEW T. CHRISTENSEN
                                                    Attorney for Debtor




 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 12
 Matter: 9670-001
Case 20-00674-JMM          Doc 175 Filed 02/18/21 Entered 02/18/21 16:15:50       Desc Main
                                  Document    Page 13 of 13



                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 18th day of February, 2021, I filed the foregoing
 document electronically through the CM/ECF system, which caused the following parties to be
 served by electronic means, as more fully reflected on the Notice of Electronic Filing:

           Heidi Buck Morrison                 heidi@racineolson.com
           Brett R. Cahoon                     ustp.region18.bs.ecf@usdoj.gov
           Matthew Todd Christensen            mtc@angstman.com
           D. Blair Clark                      dbc@dbclarklaw.com
           Kevin E. Dinius                     kdinius@diniuslaw.com
           Timothy D. Ducar                    orders@azlawyers.com
           Thomas E. Dvorak                    ted@givenspursley.com
           Daniel C. Green                     dan@racinelaw.net
           Matthew W. Grimshaw                 matt@grimshawlawgroup.com
           Jonathan W. Harris                  jwharris@bakerharrislaw.com
           Trevor L. Hart                      tlh@perrylawpc.com
           Kirk J. Houston                     khouston@whitepeterson.com
           Andrew Seth Jorgensen               andrew.jorgensen@usdoj.gov
           Jay J Kiiha                         jkiiha@whitepeterson.com
           Jed W. Manwaring                    jmanwaring@evanskeane.com
           Chad Moody                          chad@angstman.com
           Mark B. Perry                       mbp@perrylawpc.com
           Randall A Peterman                  rap@givenspursley.com
           US Trustee                          ustp.region18.bs.ecf@usdoj.gov

           Any others as listed on the Court’s ECF Notice.


      I FURTHER CERTIFY that on such date I served the foregoing on the following non-
 CM/ECF Registered Participants via U.S. Mail, postage prepaid:

           See attached mailing matrix.



                                                        /s/ Matt Christensen
                                                  Matthew T. Christensen




 MOTION FOR LEAVE TO INCUR SECURED INDEBTEDNESS & PAY CERTAIN POST-
 PETITION OBLIGATIONS – PAGE 13
 Matter: 9670-001
